Citation Nr: 0020881	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945, and from February 1946 to July 1962.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal of a decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in January 1998, following the Board's November 1998 
remand.   

The Board notes that in September 1999 the veteran filed 
claims regarding malaria, skin cancer, blindness, and 
respiratory and psychiatric problems.  He also filed a claim 
seeking service connection for nicotine dependence.  The 
veteran was notified that those claims were denied in April 
2000, and of his appellate rights in that regard.  The 
information available to the Board at this time shows that to 
date the veteran has not filed a Notice of Disagreement 
addressing that decision, so those claims are not in 
appellate status at this time.  


FINDINGS OF FACT

1.  All available evidence necessary to a fair resolution of 
this claim has been obtained and associated with the claims 
folder.  

2.  The current symptoms of the veteran's service-connected 
duodenal ulcer include complaints of mild daily abdominal 
pain; as well as mild colic and diarrhea lasting for one day 
and occurring approximately every two months.  


CONCLUSION OF LAW

A disability rating of more than 10 percent is not warranted 
for the veteran's service-connected duodenal ulcer.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.114, Diagnostic Code 7305 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background
The veteran served on active duty from January 1942 to 
November 1945, and from February 1946 to July 1962.  Service 
connection was granted for duodenal ulcer in March 1963, and 
assigned a noncompensable rating.  A 10 percent rating has 
been in effect since September 1986.  The veteran asserts he 
has symptoms indicative of a level of disability that 
warrants a rating higher than 10 percent.  This claim for an 
increased rating was filed in June 1997.  

VA treatment records dated in 1997 showed that in May 1997 
the veteran was hospitalized and treated for profound 
microcytic anemia with a history of heme positive stools.  
Among the treatment administered was a blood transfusion of 
four united of packed red cells.  No specific diagnosis was 
found on endoscopy.  At the time of an October 1997 VA 
Compensation and Pension examination the veteran's recent 
history of a gastrointestinal bleed and anemia were noted.  
The veteran complained of abdominal pain, but there was no 
eructation, burning,vomiting, diarrhea or constipation, nor 
were his stools black.  The examiner's diagnoses included 
iron deficiency anemia, due to gastrointestinal bleed, 
however no ulcer was seen on upper endoscopy.  It was thought 
the bleed was due to small bowel arteriovenous malformation.  
A March 1998 treatment record noted the recent 
gastrointestinal bleed, and that its "etiology was never 
pinned down, but presumably [small bowel] arteriovenous 
malformations (AVMs).  No recent evidence of bleeding."  
Also noted was macrocytic anemia with recent hemoglobin drop 
of questionable etiology.  An April 1998 record reported the 
veteran's weight at 160 pounds.  

The veteran's claim for a rating higher than 10 percent was 
denied, and he filed a Notice of Disagreement in which he 
asserted his ulcer should be rated higher than 10 percent 
disabling.  Subsequently, he was furnished a Statement of the 
Case explaining a higher rating was not warranted because the 
veteran's frequency and severity of symptoms did not present 
a disability picture warranting a higher rating.  The veteran 
filed a substantive appeal and requested a hearing before a 
traveling member of the Board; he withdrew that hearing 
request in May 1998.  

In November 1998 the Board remanded this matter to obtain 
additional medical evidence, including a medical opinion 
addressing the possibility that the veteran's anemia was the 
result of his service-connected duodenal ulcer.  The veteran 
reported that private medical records were no longer 
available, and that he had received VA treatment.  VA records 
were obtained.  

In February 1999 the veteran underwent a VA Compensation and 
Pension examination.  His weight was reported to be 164 
pounds.  His prior medical history was reviewed, and his 
current complaints of daily throbbing abdominal pain was 
noted.  The pain was reportedly not related to food intake, 
and lasted a few minutes.  He reported having occasional acid 
or bitter regurgitation, loose stools 6-7 times a day with 
colic, once every two months depending on what he eats, but 
he was not specific.  He reported that other times he has one 
to two bowel movements per day, once every two weeks.  Upon 
examination, his stool was heme positive.  The diagnoses 
included history of duodenal ulcer; history of iron 
deficiency anemia due to gastrointestinal (GI) bleed, 
presumably due to small bowel AVM; gastroesophageal reflux 
disease; microcytic anemia due to iron deficiency, due to GI 
bleed, now resolved.  This is not related to the duodenal 
ulcer; macrocytic anemia probably due to fibrofatty liver 
disease due to ethanol abuse.  It was pointed out that a 
definite diagnosis pending bone marrow biopsy which was on 
hold pending veteran's consent.  The examiner added that the 
veteran's constant throbbing abdominal pain, occasional one 
day colic and diarrhea are mild and are not ulcer symptoms.  
She added that they could, however, be residuals of the 
ulcer.  She then reported that the veteran has 
gastroesophageal reflux disease "which can also produce the 
same symptoms.  The iron deficiency anemia cannot be related 
to the service related [duodenal ulcer] because there is no 
evidence of ulcer seen on upper endoscopy."  A 
computertomograph scan of the abdomen was conducted and 
showed a fatty liver, gall stone, and a large right inguinal 
hernia.  The veteran was also referred to a 
gastroenterologist for a follow-up examination, whose 
diagnoses included vague upper abdominal complaints with 
history of peptic ulcer disease, but with normal 
esophagogastroduodenoscopy (EGD) in May 1997; iron deficient 
anemia, work up entirely negative for source of the GI 
bleeding, felt to be secondary to slow GI bleeding from small 
bowel AVMs, well-controlled on iron supplements.  The 
examiner added "[i]f EGD negative for [peptic ulcer 
disease], do not feel the [veteran's] complaints are related 
to his [history] of [peptic ulcer disease], but more likely a 
variant of irritable bowel d[i]sease."  It was also 
indicated that the result of the EGD would be available 
electronically when the procedure was complete.  It does not, 
however, appear that an EGD was performed subsequently.  The 
record does refer to an EGD performed in May 1997, which was 
negative for peptic ulcer disease.  

An April 1999 reports the veteran's weight was 165 pounds.  A 
September 1999 record regarding treatment for nasal cancers 
notes severe iron deficiency anemia secondary to AVMs in the 
small bowel, and history of duodenal ulcer disease, 
gastroesophageal reflux disease and colon polyps.  

Medical records were requested from Patrick Air Force Base, 
as the veteran reportedly was treated there.  That facility 
responded, however, that it had no record of having treated 
the veteran.  Additional VA treatment records were received, 
and in April 2000 the RO provided the veteran with a 
Supplemental Statement of the Case informing him that his 
claim for an increased rating for duodenal ulcer remained 
denied.  

Laws and Regulations
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999).

Duodenal ulcers are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (1999), as follows:  
  Severe; pain only partially relieved by standard ulcer                  
60
   therapy, periodic vomiting, recurrent hematemesis or 
melena,
   with manifestations of anemia and weight loss productive 
of
   definite impairment of 
health................................
  Moderately severe; less than severe but with impairment of         
40
   health manifested by anemia and weight loss; or recurrent
   incapacitating episodes averaging 10 days or more in 
duration
   at least four or more times a 
year...........................
  Moderate; recurring episodes of severe symptoms two or 
three    20
   times a year averaging 10 days in duration; or with 
   continuous moderate 
manifestations...........................
  Mild; with recurring symptoms once or twice 
yearly............         10

Analysis
The Board is satisfied that there is no other relevant 
evidence that has yet to be associated with the record, and 
finds VA has fulfilled its duty to assist this veteran in the 
development of this well-grounded claim of entitlement to an 
increased rating for service-connected duodenal ulcer.  

The veteran argues his service-connected duodenal ulcer 
should be rated higher, as it is more disabling than the 
current rating suggests.  The evidence detailed above does 
not support a finding that the veteran has had an active 
duodenal ulcer in recent history.  The veteran has asserted 
that he has daily abdominal pain, occasional colic and 
diarrhea, and it has been suggested that his anemia was the 
result of his duodenal ulcer.  However, the medical evidence 
does not support such a conclusion:  gastrointestinal 
bleeding has been attributed by medical personnel to AVMs, 
not to duodenal ulcer.  The Board notes that in the April 
1999 gastrointestinal examination a reference was made to an 
EGD that was to be conducted in the future.  However, the 
only EGD of record to date was performed in May 1997, 
incident to the veteran's hospitalization for, inter alia, 
anemia.  That EGD was interpreted to show no duodenal ulcer, 
and that the source of the gastrointestinal bleeding were 
AVMs.  

The medical record reflects that the veteran has several 
other disabilities, including gastroesophageal reflux 
disease.  When the VA examiner reviewed this matter in 
February 1999 she indicated that the severity of the 
veteran's abdominal pain, and colic and diarrhea of one days 
duration, was mild.  The examiner also indicated those 
symptoms could be the result of a nonservice-connected 
disability, gastroesophageal reflux disease.  Even 
attributing those complaints of pain, colic and diarrhea to 
duodenal ulcer as opposed to gastroesophageal reflux disease, 
the symptoms described in the record do not suggest recurring 
episodes of severe symptoms two or three times per year, 
lasting 10 days in duration.  In addition, the continuous 
symptom of abdominal pain was described as mild, not 
moderate.  Accordingly, the rating criteria for a 20 percent 
rating have not been met.  

In terms of symptomatology for ratings higher than 20 
percent, the Board notes the veteran has had anemia, but it 
was attributed to a gastrointestinal bleed caused by AVMs, 
not by duodenal ulcer.  Although appreciable, sustained 
weight loss may be noteworthy as an indicator of disability, 
minor weight loss or greater losses of weight for brief 
periods are not considered of importance in rating 
disability.  38 C.F.R. § 4.112 (1999).  The evidence in this 
case does not include references to notable weight loss due 
to duodenal ulcer.  Similarly, the evidence does not suggest 
recurrent incapacitating episodes averaging 10 days or more 
in duration.  On the contrary, the veteran has explained to 
medical personnel that he has episodes that last 
approximately one day, although they occur approximately six 
times per year.  Accordingly, the veteran's manifestations of 
disability do not rise to the level of what could fairly be 
described as moderately severe.  By the same token, the 
evidence does not reflect a disability picture more 
accurately described as severe, with pain only partially 
relieved by standard ulcer therapy.  The veteran has not 
complained of vomiting or recurrent hematemesis.  The record 
does show heme positive stools, but the overall 
symptomatology of duodenal ulcer in this veteran does not 
include anemia and weight loss productive of definite 
impairment of health.  

It is well established that a claim for increase must be 
considered under all diagnostic codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, however, the evidence does 
not suggest any other potentially assignable diagnostic codes 
under VA's Rating Schedule.  

Based on the foregoing, the Board concludes that the evidence 
does not show that the level of impairment attributable to 
the veteran's service-connected duodenal ulcer is more fairly 
and accurately characterized by the criteria for the 
disability ratings higher than 10 percent.  Accordingly, a 
disability rating of more than 10 percent is not warranted in 
this matter.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R §§ 4.7, 4.114, Diagnostic Code 7305 (1999).  

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected duodenal 
ulcer results in marked functional impairment or adversely 
affects the veteran's industrial capabilities in a way or to 
a degree other than that addressed by VA's Rating Schedule.  
In that regard, the Board points out that disability 
evaluations are based on average impairment of earning 
capacity.  An extraschedular evaluation is available by 
regulation if the manifestations of the ulcer present such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  An exceptional case includes such 
factors as "marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular rating standards."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm. . . The sole fact a claimant is unemployed 
or has difficulty obtaining employment is not enough."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence in 
this case does not reveal frequent hospitalizations for 
treatment of the ulcer or its residuals, nor marked 
functional impairment from an industrial standpoint.  
Accordingly, no additional action is required under 
38 C.F.R. § 3.321(b)(1).  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.  


ORDER

A disability rating of more than 10 percent is not warranted 
for the veteran's service-connected duodenal ulcer, and the 
appeal is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

